Citation Nr: 0707258	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-37 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for beriberi.

2.  Entitlement to service connection for dysentery.

3.  Entitlement to service connection for malnutrition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active World War II service.  A DARP Form 632 
indicates that he had pre-war service from November 23, 1941 
to December 7, 1941; Beleaguered status from December 8, 1941 
to May 10, 1942; no casualty status from May 11, 1942 to 
August 3, 1945; and Regular Philippine Army service from 
August 4, 1945 to January 24, 1945.  The RO subsequently 
indicated that the veteran had Philippine Commonwealth army 
service from November 23, 1941 to May 10, 1942, and from 
August 4, 1945 to January 24, 1946.  No Prisoner of War (POW) 
service has been certified.  As explained below, this case 
must be remanded, in part, to clarify the veteran's service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
veteran's claims of entitlement to service connection for 
beriberi, dysentery, and malnutrition, and also determined 
that, as new and material evidence had not been received, the 
previously denied claims for service connection for post-
traumatic stress disorder (PTSD) and malaria would not be 
reopened.  In August 2003, the veteran disagreed with the 
denial of his claims for service connection for beriberi, 
dysentery, and malnutrition.

In a July 2004 rating decision, the RO inter alia denied the 
veteran's claims for service connection for an upper 
respiratory tract infection and pulmonary tuberculosis and 
also determined that, as new and material evidence had not 
been submitted, the veteran's previously denied claims for 
service connection for hypertension and heart disease would 
not be reopened.  In August 2004, the veteran disagreed with 
the denial of his application to reopen previously denied 
claims for service connection for heart disease and malaria 
based on new and material evidence.  Since the RO never 
issued a Statement of the Case (SOC) addressing these latter 
issues, the Board must remand them so that the RO can send 
the veteran a SOC, and provide him an opportunity to perfect 
an appeal of the application to reopen previously denied 
claims for service connection for heart disease and malaria 
thereafter by filing a timely substantive appeal.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  This matter is addressed 
further in the remand below.

The veteran perfected a timely appeal in October 2004 on his 
claims for service connection for beriberi, dysentery, and 
malnutrition, and requested a Central Office Board hearing.  
In November 2004, the veteran withdrew his Central Office 
Board hearing request.  See 38 C.F.R. § 20.704(e) (2006).

The veteran has not disagreed with the denial of his requests 
to reopen previously denied service connection claims for 
PTSD and hypertension or with the denial of his service 
connection claims for an upper respiratory tract infection 
and pulmonary tuberculosis.  Accordingly, these issues are 
not in appellate status.

The veteran's motion to advance his appeal on the Board's 
docket was granted in February 2007.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran essentially contends that he is entitled to 
service connection for beriberi, dysentery, and malnutrition 
on a presumptive service connection basis due to his status 
as a former prisoner of war (POW).  Specifically, the veteran 
contends that his USAFFE unit surrendered to the Japanese in 
May 1942 and he was imprisoned as a POW in Camp Casisang, 
Malaybalay, Bukidnon, Philippines ("Camp Casisang"), from 
May 12, 1942, to December 20, 1942.  

In support of his contention that he was a POW, the veteran 
has submitted multiple lay statements and affidavits.  Among 
these affidavits is a February 17, 2003, affidavit signed by 
[redacted], [redacted], and [redacted].  In 
this affidavit, these three men stated that they had served 
with the veteran in the same USAFFE unit in the Philippines 
when it surrendered to the Japanese in May 1942.  They stated 
that, following their surrender, they and the veteran were 
all imprisoned by the Japanese as POW's at Camp Casisang for 
several months.  

Review of the claims file also shows a June 2003 "Memorandum 
to File" in which the RO concluded that, although the 
February 2003 affidavit was new, it was not material to the 
issue of whether the veteran should be recognized as a former 
POW.  In this memorandum, the RO noted that the three 
veterans who had signed the February 2003 affidavit had 
recognized military service and were former POW's.

In an attachment to a deferred rating decision dated in 
October 2003, the RO confirmed that [redacted] had been 
certified by the service department as a POW in a 
concentration camp in Malabalay, Bukidnon, from May 11, 1942, 
to January 1, 1943; [redacted] had been certified by 
the service department as a POW in a concentration camp in 
Malabalay, Bukidnon, from May 10, 1942, to January 19, 1943; 
and Francisco Bonguyan had been a POW from May 12, 1942, to 
June 11, 1943.  The RO also obtained a U.S. Army 
certification for the veteran's wartime service which 
indicated that he was never in a POW status.  This 
certification shows that he was in beleaguered status from 
December 8, 1941, to May 10, 1942, no casualty status from 
May 11, 1942, to August 3, 1945, and had regular Philippine 
Army service from August 4, 1945, to January 24, 1946.

There is also a June 2004 "Memorandum to File" in which the 
RO concluded that, although [redacted] had been certified 
by the service department as a POW from May 10, 1942, to 
January 19, 1943, neither [redacted] nor [redacted] 
[redacted] had any records with VA.  However, this information 
is not only inconsistent with the RO's prior findings in June 
2003; it is also factually incorrect.  A review of VA records 
shows that Mr. [redacted] was a former POW who had multiple 
claims dismissed by the Board at the time of his death in 
January 2004 and Mr. [redacted] was also a former POW who had 
two claims dismissed by the Board at the time of his death in 
May 2006.    

Although the veteran's service department certification 
indicates that he was never in POW status, and the RO has 
denied the veteran's claim for POW status on that basis in 
1994 and again in June 2004, the Board finds the February 
2003 affidavit signed by three former POW's (at least two of 
whom are now deceased) who stated that they had been 
imprisoned with the veteran in the same concentration camp in 
the Philippines is persuasive evidence that he was in fact a 
POW during that time although, as noted above, the service 
department has certified that he was on no casualty status 
beginning within two days of the onset of the confirmed 
internment of the two former POWs noted above.  

The Board also notes that, in Pelea v. Nicholson, 19 Vet. 
App. 296 (2005), the United States Court of Appeals for 
Veterans Claims (Veterans Court) noted an apparent conflict 
between 38 C.F.R. § 3.41, requiring that for Philippine 
service the period of active service will be from the date 
certified by the Armed Forces, and § 3.203(a), allowing a 
claimant to show service by submitting documents without 
verification from the appropriate service department.  In 
Pelea v. Nicholson, 20 Vet. App. 93 (2006) (per curiam 
order), the Veterans Court recalled the entry of that 
judgment and mandate, withdrew the August 5, 2005 opinion, 
vacated the Board's decision, and dismissed the appeal for 
lack of jurisdiction due to the appellant's death after 
judgment was entered but before the court's mandate issued.  
In accordance with longstanding precedent, the judgment and 
mandate must be recalled when an appellant/petitioner dies 
before judgment has become final.  Nevertheless, the apparent 
conflict raised by the Veterans Court persists.  The 
appellant in this case was not furnished with 38 C.F.R. § 
3.41 or 38 C.F.R. § 3.203(a); the latter regulation informs 
him that he could show the service in question (POW status) 
by submitting documents without verification from the 
appropriate service department.  In fact, he was not 
furnished with a statement of the case (SOC) although he 
clearly disagreed with the RO's most recent decision on the 
matter, in June 2004, by submitting an NOD shortly 
thereafter.  Because an SOC has not yet been issued on the 
application to reopen a claim to establish POW status, a 
remand is required.  The RO must issue an SOC, which should 
include all relevant law and regulations pertaining to the 
claim, to include 38 C.F.R. § 3.41 or 38 C.F.R. § 3.203(a).  
The veteran must be advised that he could show the service in 
question (POW status) by submitting documents without 
verification from the appropriate service department and of 
the time limit in which he may file a substantive appeal.   
See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also finds that the application to reopen a claim 
to establish POW status is intertwined with the three claims 
for service connection that are on appeal because all three 
diseases have lifetime presumptions for former POWs.  See 38 
C.F.R. § 3.309(c).  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, certain diseases specific to former 
POW's, including beriberi (including beriberi heart disease), 
chronic dysentery, and malnutrition, shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  For purposes of 
this section, the term beriberi heart disease includes 
ischemic heart disease in a former POW who had experienced 
localized edema during captivity.  See 38 C.F.R. §§ 3.307(a), 
3.309(c) (2006).  

If it is determined that the veteran is a former POW, and 
given the lifetime presumption of service connection 
available for former POW's who have certain diseases, to 
include beriberi, chronic dysentery, and malnutrition, on 
remand, the veteran should be scheduled for VA examinations 
to determine whether he currently has any of the claimed 
disabilities and whether they are presumptively related to 
his incarceration as a POW in a concentration camp in the 
Philippines.

As noted in the Introduction, in August 2004, the veteran 
disagreed with the denial of his requests to reopen 
previously denied claims for service connection for heart 
disease and malaria based on new and material evidence.  The 
veteran contended that he developed ischemic heart disease as 
a result of beriberi incurred while imprisoned at Camp 
Casisang as a POW.  To date, however, the RO has not issued a 
Statement of the Case (SOC) to the veteran and his 
representative on either of these new and material evidence 
claims.  Because an SOC has not yet been issued on the 
requests to reopen previously denied service connection 
claims for heart disease, including as secondary to beriberi, 
and for malaria on the basis of new and material evidence, 
remand is required.  See Manlincon, supra.

Finally, during the pendency of this appeal, on March 3, 
2006, the Veterans Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) should be provided that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

In another recent decision, Kent v. Nicholson, 20 Vet. App. 
1, 9 (2006), the Veterans Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  This notice obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a claim for service 
connection (to include service connection for the cause of 
the veteran's death).  Dingess, supra.

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and regulations 
that implement these statutory changes.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006). Also ensure 
compliance with Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006) (VA must notify a 
claimant of the evidence and information 
that is necessary to reopen the claim and 
VA must notify the claimant of the 
evidence and information that is necessary 
to establish entitlement to the underlying 
claim for the benefit sought by the 
claimant).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims to 
reopen, must:

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen under the current 
definition of what constitutes new and 
material evidence and the evidence and 
information that is necessary to establish 
entitlement to the underlying claim for 
the benefit sought; (2) inform the 
claimant about the information and 
evidence that VA will seek to provide; (3) 
inform the claimant about the information 
and evidence the claimant is expected to 
provide; and (4) request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.

The veteran must be provided information 
as to what VA considers to be "acceptable 
evidence" of his claimed POW service, and 
he should be notified of the reasons why 
the evidence he has submitted is or is not 
adequate for purposes of showing 
qualifying service.  See 38 C.F.R. 
§ 3.203.

Also, provide the appellant with 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date if the 
underlying claim for dependency and 
indemnity compensation or death pension 
benefits is granted, as outlined by the 
Veterans Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Ask the veteran to identify all VA and 
non-VA physicians who have evaluated or 
treated him for beriberi, dysentery, 
malnutrition, malaria or heart disease 
since his separation from USAFFE service 
in August 1945.  Obtain outstanding VA 
treatment records that have not already 
been associated with the claims file.  
Once signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

3.  The RO should issue an SOC to the 
veteran and his representative on the 
issues of whether new and material 
evidence has been received to reopen the 
previously denied claims for entitlement 
to POW status, service connection for 
heart disease, including as secondary to 
beriberi, and service connection for 
malaria.  The RO should obtain 
recertification from the service 
department regarding the veteran's service 
and consider all of the relevant evidence, 
to include the affidavits from former POWs 
and, if the application to reopen the 
claim is granted, adjudicate the 
underlying claim:  Is at least as likely 
as not (50 percent or greater probability) 
that the veteran was on active duty and a 
POW during the period of time in question.

The RO's SOC must include all relevant 
evidence and law and regulations 
pertaining to the claims, to include the 
statements of verified POWs attesting to 
the veteran's being held as a POW 
beginning in May 1942, and 38 C.F.R. § 
3.41 or 38 C.F.R. § 3.203(a).  The veteran 
must also be advised of the time limit in 
which he may file a substantive appeal.  

4.  If and only if POW status is 
established, schedule the veteran for VA 
examinations to determine the nature and 
severity of his claimed beriberi, 
dysentery, and malaria.  The claims file, 
to include a copy of this REMAND, must be 
made available to the examiners for review 
prior to their evaluations, and that the 
claims file was reviewed should be noted 
in the examination reports.  Any indicated 
studies or tests should be performed.  

The examiners should provide opinions on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's claimed beriberi, dysentery, 
or malaria is presumptively related to 
service or any incident of service, to 
include incarceration as a POW in a 
Japanese concentration camp in the 
Philippines from May to December 1942.  If 
there is no such relationship, the 
examiners should specifically indicate so 
in the report.  

The examiners are advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiners are also requested to 
provide a rationale for any opinion 
expressed and are advised that if a 
conclusion cannot be reached without 
resort to speculation, they should so 
indicate in the examination report.

5.  Then, after completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the SOC, the AMC/RO 
must readjudicate the veteran's claims.  
If any claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

